DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “receiving a plurality of contemporaneous video streams from at least some of the plurality of media devices subsequent to the plurality of media devices being set up at least partially according to directives automatically determined based on the environment data to capture user content items in accordance with a purpose determined for a user video, such that the plurality of contemporaneous video streams comprise at least a portion of the user content items, the purpose being automatically determined from a predetermined set of purposes in response to an indication that the plurality of media devices are to generate the user video in the environment, and by analyzing the environment data to determine a weighted set of environment characteristics indicative of the purpose;” (claims 2-10 depends from claim 1)
independent claim 11: “determining a purpose for a user video chosen from a predetermined set of purposes, automatically based on the environment data and in response to an indication that a plurality of media devices associated with the operator console are to generate the user video in the environment, the determining the purpose comprising analyzing the environment data to determine a weighted set of environment characteristics indicative of the purpose; determining, automatically based on the environment data, directives for setting up the plurality of media devices to capture user content items in accordance with the purpose; receiving, by the operator console, a plurality of contemporaneous video streams from at least some of the plurality of media devices subsequent to the plurality of media devices being set up at least partially according to the directives, such that the plurality of contemporaneous video streams comprise at least a portion of the user content items; outputting the plurality of contemporaneous video streams to a user via an interactive graphical interface of the operator console as the plurality of contemporaneous video streams are received by the operator console;” (claims 12-20 depends from claim 11)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484